Exhibit 10.1

 

EXECUTION VERSION

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (“Agreement”) is made and entered into this 13th
day of December, 2016 (the “Agreement Date”), by and between Ominto, Inc.
(“Ominto”); and Lani Pixels A/S (“Lani Pixels”). Ominto and Lani Pixels are
sometimes referred to individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, Lani Pixels desires to acquire one million two hundred eighty-five
thousand seven hundred fourteen (1,285,714) shares of Ominto’s common stock (the
“Ominto Shares”) at a price of three and one-half United States Dollars (USD
3.50) per share for an aggregate price of four million five hundred thousand
United States Dollars (USD 4,500,000) in exchange for the Consideration, as
defined below; and

 

WHEREAS, Ominto desires to sell the Ominto Shares to Lani Pixels in accordance
with the terms set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.            PURCHASE AND TRANSFER OF SHARES

 

1.1       Sale of Ominto Shares. Upon the receipt by Ominto of the Consideration
on the Closing Date, as defined below, Ominto hereby sells, grants, and assigns
to Lani Pixels, and Lani Pixels purchases and accepts from Ominto, free and
clear of all Encumbrances, as defined below, and subject to the terms of this
Agreement, all of Ominto’s right, title and interest in and to Ominto Shares.

 

1.2       For purposes of this Agreement, “Encumbrance” means any lien, pledge,
hypothecation, charge, security interest, encumbrance, equity, trust, equitable
interest, claim, preference, right of possession, lease, license, encroachment,
covenant, infringement, interference, order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition, or restriction of any nature.

 

1.3       The “Closing Date” shall be the date mutually agreed to by the Parties
after the Closing Conditions set forth in Section 6 are satisfied. On the
Closing Date, the Consideration shall be delivered to Ominto and Ominto Shares
shall be transferred to Lani Pixels.

 

 

 

 

EXECUTION VERSION

 

2.            CONSIDERATION

 

2.1       Consideration. In consideration of the sale and assignment by Ominto
of Ominto Shares, Lani Pixels hereby agrees to issue and/or transfer to Ominto
on the Closing Date, free and clear of all Encumbrances, all right, title, and
interest in and to shares of Lani Pixels’s common stock (the “Lani Pixels
Shares” or the “Consideration”) which will represent, in the aggregate, twenty
percent (20%) of the issued and outstanding common stock of Lani Pixels on a
fully diluted basis.

 

3.            REPRESENTATIONS AND WARRANTIES OF OMINTO

 

Ominto hereby makes the following representations and warranties to Lani Pixels
as of the Agreement Date and the Closing Date (other than representations and
warranties that are made as of a specific date, which representations and
warranties shall have been true and correct as of such date), which
representations and warranties are made for the express purpose of inducing Lani
Pixels to enter into this Agreement and consummate the transactions contemplated
hereby.

 

3.1       Organization, Good Standing and Authority. Ominto is a corporation
duly organized, validly existing, and in good standing under the laws of Nevada,
and has authority to enter into this Agreement and perform its obligations
hereunder. This Agreement constitutes a valid and binding agreement of Ominto
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement nor the consummation by Ominto of the transactions contemplated
hereby, nor compliance by Ominto with any of the provisions hereof, will (i)
constitute a violation of or default under, any contract, instrument,
commitment, agreement, understanding, arrangement, or restriction of any kind to
which Ominto is a party, or by which Ominto or the Ominto Shares may be bound,
or (ii) violate any rule, regulation, law, statute, ordinance, judgment, order,
writ, injunction, or decree of any court, administrative agency, or governmental
body applicable to Ominto or the Ominto Shares.

 

3.2       No Breach. The execution and delivery of this Agreement by Ominto on
the Closing Date is not an event which, of itself or with the giving of notice
or the passage of time, or both, could constitute a violation of or conflict
with or result in any breach of, or default under the terms, conditions, or
provisions of any judgment, law, or regulation, or Ominto’s charter documents,
or any agreement or instrument to which Ominto is a party or by which it is
bound.

 

3.3       No Broker. Ominto represents that it has not engaged any broker or
finder in connection with this transaction. Ominto will indemnify and hold
harmless Lani Pixels for any cost or expense including, but not limited to,
court costs and reasonable attorneys’ fees incurred by Lani Pixels as a result
of a claim by any broker or finder based upon dealings by Ominto with such
broker or finder.

 

3.4       Disclosure. No representation or warranty made by Ominto in this
Agreement or in any document furnished in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.

 

 -2- 

 

 

EXECUTION VERSION

 

3.5       Capitalization. The authorized capital stock of Ominto consists of
200,000,000 shares of common stock, of which 13,935,315 shares are validly
issued and outstanding. All of such issued and outstanding shares were validly
issued in compliance with applicable law, are fully paid and non assessable.
There is no existing option, warrant, call, commitment or other agreement to
which Ominto is a party requiring, and there are no convertible securities of
Ominto outstanding which upon conversion would require, the issuance of any
additional shares of capital stock of Ominto or other securities convertible
into shares of capital stock of Ominto.

 

3.6       Financial Statements. Ominto has delivered to Lani Pixels true and
correct copies of the most-recently prepared balance sheet and income statement
of Ominto and compiled financial statements of Ominto for the prior two fiscal
years (collectively, the “Ominto Financial Statements”). The Ominto Financial
Statements have been prepared in accordance with GAAP, applied on a consistent
basis throughout the periods covered thereby, and present fairly the financial
condition of Ominto as of and for their respective dates. Ominto does not have
any liabilities which are not reflected on the Ominto Financial Statements.
Ominto’s books and records (including all financial records, business records,
customer lists, and records pertaining to products or services delivered to
customers) (i) are complete and correct in all material respects and all
transactions to which Ominto is or has been a party are accurately reflected
therein in all material respects, (ii) reflect all discounts, returns and
allowances granted by Ominto with respect to the periods covered thereby, (iii)
form the basis for the Ominto Financial Statements and (iv) reflect in all
material respects the assets, liabilities, financial position, and results of
operations of Ominto. All computer-generated reports and other computer output
included in such Ominto’s books and records are complete and correct in all
material respects and were prepared in accordance with sound business practices
based upon authentic data. Ominto’s management information systems are adequate
for the preservation of relevant information and the preparation of accurate
reports. During the period commencing on the date of the most-recent Ominto
Financial Statement and ending on the Closing Date, (a) there have been no
material adverse changes in the Ominto Financial Statements or in the financial
condition or prospects of Ominto; and (b) Ominto has conducted its business in
the ordinary course of business consistent with past practices.

 

3.7       Taxes. Ominto has timely and appropriately filed all tax returns as
required to be filed. All tax returns filed by Ominto are true, correct and
complete in all respects. All taxes owed (or required to be remitted) by Ominto
(whether or not shown or required to be shown on any tax return) have been
timely paid. No claim has been made by any governmental body in a jurisdiction
where Ominto does not file tax returns that Ominto is or may be subject to the
payment, collection or remittance of any tax of that jurisdiction or is
otherwise subject to taxation by that jurisdiction. There are no Encumbrances of
any kind on any of the assets of Ominto in connection with, or otherwise related
to, any failure (or alleged failure) to pay any tax.

 

3.8       Litigation; No Violation. There is no legal or administrative
proceeding pending, threatened or anticipated against Ominto. Ominto has no
knowledge of any event that has occurred or circumstance that exists that would
reasonably be expected to give rise to or serve as a basis for the commencement
of any legal or administrative proceeding. Ominto is not in violation of any
applicable laws including, without limitation, labor, employment, and
environmental laws, or in breach or default of any agreement, document,
judgment, injunction, order or decree binding upon Ominto which could reasonably
be expected to result in a material adverse effect on Ominto.

 

 -3- 

 

 

EXECUTION VERSION

 

3.9       Title to Shares. Ominto, on the Closing Date, shall have (A) good and
valid title to the Ominto Shares, free and clear of all Encumbrances, and (B)
the right to sell, assign, and transfer the Ominto Shares (with all voting
rights) to Lani Pixels , free and clear of any restrictions on such transfer.

 

4.            REPRESENTATIONS AND WARRANTIES OF LANI PIXELS

 

Lani Pixels hereby makes the following representations and warranties to Ominto
as of the Agreement Date and the Closing Date (other than representations and
warranties that are made as of a specific date, which representations and
warranties shall have been true and correct as of such date), which
representations and warranties are made for the express purpose of inducing
Ominto to enter into this Agreement and consummate the transactions contemplated
hereby.

 

4.1       Organization, Good Standing, and Authority. Lani Pixels is a limited
liability corporation duly organized, validly existing, and in good standing
under the laws of Denmark and has authority to enter into this Agreement and
perform its obligations hereunder. This Agreement constitutes a valid and
binding agreement of Lani Pixels enforceable in accordance with its terms.

 

4.2       No Breach. The execution and delivery of this Agreement by Lani Pixels
on the Closing Date is not an event which, of itself or with the giving of
notice or the passage of time, or both, could constitute a violation of or
conflict with or result in any breach of, or default under the terms,
conditions, or provisions of any judgment, law, or regulation, or Lani Pixels’s
charter documents, or any agreement or instrument to which Lani Pixels is a
party or by which it is bound.

 

4.3       No Broker. Lani Pixels represents that it has not engaged any broker
or finder in connection with this transaction. Lani Pixels will indemnify and
hold harmless Ominto for any cost or expense including, but not limited to,
court costs and reasonable attorneys’ fees incurred by Ominto as a result of a
claim by any broker or finder based upon dealings by Lani Pixels with such
broker or finder.

 

4.4       Disclosure. No representation or warranty made by Lani Pixels in this
Agreement or in any document furnished in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.

 

4.5       Capitalization. The authorized capital stock of Lani Pixels consists
of 3,751,000 shares of common stock, of which 3,001,000 shares are validly
issued and outstanding. All of such issued and outstanding shares were validly
issued in compliance with applicable law, are fully paid and non assessable.
There is no existing option, warrant, call, commitment or other agreement to
which Lani Pixels is a party requiring, and there are no convertible securities
of Lani Pixels outstanding which upon conversion would require, the issuance of
any additional shares of capital stock of Lani Pixels or other securities
convertible into shares of capital stock of Lani Pixels.

 

 -4- 

 

 

EXECUTION VERSION

 

4.6       Title to Shares. Lani Pixels, on the Closing Date, shall have (A) good
and valid title to the Lani Pixels Shares, free and clear of all Encumbrances,
and (B) the right to sell, assign, and transfer the Lani Pixels Shares (with all
voting rights) to Ominto, free and clear of any restrictions on such transfer.

 

4.7       Financial Statements. Lani Pixels has delivered to Ominto true and
correct copies of the most-recently prepared balance sheet and income statement
of Lani Pixels and compiled financial statements of Lani Pixels for the prior
two fiscal years (collectively, the “Lani Pixels Financial Statements”). The
Lani Pixels Financial Statements have been prepared in accordance with GAAP,
applied on a consistent basis throughout the periods covered thereby, and
present fairly the financial condition of Lani Pixels as of and for their
respective dates. Lani Pixels does not have any liabilities which are not
reflected on the Lani Pixels Financial Statements. Lani Pixels’s books and
records (including all financial records, business records, customer lists, and
records pertaining to products or services delivered to customers) (i) are
complete and correct in all material respects and all transactions to which Lani
Pixels is or has been a party are accurately reflected therein in all material
respects, (ii) reflect all discounts, returns and allowances granted by Lani
Pixels with respect to the periods covered thereby, (iii) form the basis for the
Lani Pixels Financial Statements and (iv) reflect in all material respects the
assets, liabilities, financial position, and results of operations of Lani
Pixels. All computer-generated reports and other computer output included in
such Lani Pixels’s books and records are complete and correct in all material
respects and were prepared in accordance with sound business practices based
upon authentic data. Lani Pixels’s management information systems are adequate
for the preservation of relevant information and the preparation of accurate
reports. During the period commencing on the date of the most-recent Lani Pixels
Financial Statement and ending on the Closing Date, (a) there have been no
material adverse changes in the Lani Pixels Financial Statements or in the
financial condition or prospects of Lani Pixels; and (b) Lani Pixels has
conducted its business in the ordinary course of business consistent with past
practices.

 

4.8       Taxes. Lani Pixels has timely and appropriately filed all tax returns
as required to be filed. All tax returns filed by Lani Pixels are true, correct
and complete in all respects. All taxes owed (or required to be remitted) by
Lani Pixels (whether or not shown or required to be shown on any tax return)
have been timely paid. No claim has been made by any governmental body in a
jurisdiction where Lani Pixels does not file tax returns that such Lani Pixels
is or may be subject to the payment, collection or remittance of any tax of that
jurisdiction or is otherwise subject to taxation by that jurisdiction. There are
no Encumbrances of any kind on any of the assets of Lani Pixels in connection
with, or otherwise related to, any failure (or alleged failure) to pay any tax.

 

4.9       Litigation; No Violation. There is no legal or administrative
proceeding pending, threatened or anticipated against Lani Pixels. Lani Pixels
has no knowledge of any event that has occurred or circumstance that exists that
would reasonably be expected to give rise to or serve as a basis for the
commencement of any legal or administrative proceeding. Lani Pixels is not in
violation of any applicable laws including, without limitation, labor,
employment, and environmental laws, or in breach or default of any agreement,
document, judgment, injunction, order or decree binding upon Lani Pixels which
could reasonably be expected to result in a material adverse effect on Lani
Pixels.

 

 -5- 

 

 

EXECUTION VERSION

 

4.10       Board of Directors. Lani Pixels acknowledges and agrees that it shall
take all steps necessary to ensure that Ominto receives a minimum of two (2)
seats on the Board of Directors of Lani Pixels upon the merger of Lani Pixels
with Advanced Oxygen Technologies, Inc.

 

4.11       Negative Covenants. After the closing of the transactions
contemplated herein, without the prior written consent of Ominto, Lani Pixels
shall not:

 

(i)            incur any secured or unsecured indebtedness except in the
ordinary course of business; and

 

(ii)          other than up to five percent (5%) of the fully-diluted shares as
of the date of closing in connection with any option plan, issue any additional
shares, any options to issue shares, or any other instruments convertible into
shares.

 

5.            CONFIDENTIALITY

 

5.1       The Parties agree that, in connection with this Agreement, the Parties
have disclosed and intend to further disclose to each other information that is
considered confidential and proprietary or otherwise not generally available to
the public. In order to protect their proprietary, confidential, and otherwise
non-public information, the Parties agree to the following provisions with
respect to confidentiality of information.

 

5.2       As used in this Section 5.2, “Confidential Information” means all
nonpublic information previously disclosed or that will be disclosed by one
party, its affiliates or its or their respective agents (the “Disclosing Party”)
to the other party, its affiliates, or its agents (the “Receiving Party”) that
is designated as confidential or that, given the nature of the information or
the circumstances surrounding its disclosure, reasonably should be considered as
confidential. Confidential Information includes, but is not limited to, whether
or not designated as confidential: (i) nonpublic information relating to the
Disclosing Party’s technology, customers, distributors, business plans,
promotional and marketing activities, finances, and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential. Confidential Information does not include any information that (w)
is or becomes publicly available without breach of this Section 5, (x) can be
shown by documentation to have been known to the Receiving Party at the time of
its receipt from the Disclosing Party without obligation of confidentiality, (y)
is received from a third party who, to the knowledge of the Receiving Party, did
not acquire or disclose such information by a wrongful or tortious act, or (z)
can be shown by documentation to have been independently developed by the
Receiving Party without reference to any Confidential Information.

 

 -6- 

 

 

EXECUTION VERSION

 

5.3       The Receiving Party may use Confidential Information of the Disclosing
Party only in connection with this Agreement. Except as expressly provided in
this Section, the Receiving Party may not disclose Confidential Information to
anyone without the Disclosing Party’s prior written consent. The Receiving Party
will take all reasonable measures to avoid unauthorized disclosure,
dissemination, or use of Confidential Information; and, in any event, such
measures will not be less that the Receiving Party currently employs, if any, to
protect its own confidential information from unauthorized disclosure,
dissemination, or use. The Receiving Party will restrict the possession,
knowledge and use of Confidential Information to its representatives who have a
need to know Confidential Information in connection with this Agreement.
Receiving Party must inform all representatives of the confidential nature of
the information, and all representatives must expressly agree to treat the
information as confidential in accordance with this Section 5. The Receiving
Party is fully responsible for any breach of this Section 5 by its
representatives.

 

5.4       The Receiving Party may disclose Confidential Information as required
to comply with binding orders of governmental entities that have jurisdiction
over it, provided that the Receiving Party (i) gives the Disclosing Party
reasonable notice (to the extent permitted by law) to allow the Disclosing Party
to seek a protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.

 

5.5       The Receiving Party acknowledges that disclosure or use of
Confidential Information in violation of this Section 5 could cause irreparable
harm to the Disclosing Party for which monetary damages may be difficult to
ascertain or an inadequate remedy. The Receiving Party agrees that the
Disclosing Party has the right, in addition to its other rights and remedies
under this Agreement, to seek injunctive relief for any threatened or actual
violation of this Section 5, without any requirement to post bond or provide
similar security.

 

6.            CONDITIONS TO CLOSING

 

6.1       Conditions to Closing. Each Party’s obligation to consummate the
transactions set forth herein will be subject to satisfaction or waiver by the
appropriate Party of each the following conditions on or before the Closing
Date:

 

(a)The contemplated transactions have been approved by Ominto’s Board of
Directors.

 

(b)Ominto’s satisfaction with the results of its due diligence review of Lani
Pixels.

 

(c)Lani Pixels’s satisfaction with the results of its due diligence review of
Ominto.

 

(d)The representations and warranties of each Party shall be true and correct as
of the Agreement Date and as of the Closing Date as if made on the Closing Date
(other than representations and warranties that are made as of a specific date,
which representations and warranties shall have been true and correct as of such
date).

 

 -7- 

 

 

EXECUTION VERSION

 

7.            OTHER PROVISIONS

 

7.1       Governing Law. This Agreement will be construed and interpreted
according to the laws of the State of Florida, United States without reference
to its conflicts of law principles and Lani Pixels and Ominto consent to
exclusive jurisdiction and venue in the state and federal courts located in and
for Palm Beach County, Florida, United States. The Parties hereby consent to the
jurisdiction of such courts and irrevocably waive any objections thereto,
including without limitation, on the basis of improper venue or forum non
conveniens.

 

7.2       Waiver. Any Party may, at its option, waive only by written notice,
any and all of the conditions to which its obligations under this Agreement are
subject. No delay on the part of any Party in the exercise of any right or
remedy will operate as a waiver thereof, and no single or partial exercise of
any right or remedy will preclude other or further exercise thereof or the
exercise of any other right or remedy. All remedies provided herein or otherwise
available (including at law or in equity) will be cumulative. The waiver or
non-enforcement of any breach of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach. No waiver will be
legally operative unless in writing and signed by the Party to be bound.

 

7.3       Attorneys’ Fees. In any suit or action brought to enforce this
Agreement, the exhibits or schedules attached hereto or any other signed
instrument referred to herein, or to obtain an adjudication, declaratory or
otherwise, of rights hereunder or thereunder, the losing Party will pay to the
prevailing Party reasonable attorneys’ fees and all other costs and expenses
which may be incurred by the prevailing Party in such action. In the event that
both Parties prevail, in part, the court will have the discretion to award fees
and costs as it deems equitable.

 

7.4       Amendment and Modifications. The Parties may amend, modify or
supplement this Agreement in such manner as may be agreed upon but only by a
written instrument dated subsequent to the date of this Agreement and signed by
the Parties.

 

7.5       Entire Agreement. This Agreement constitutes the entire agreement
among the undersigned and supersedes all prior agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof.
In case of a conflict between a provision of this Agreement and a provision of
an exhibit or schedule included herein, the provision of this Agreement will
control. The Recitals and all exhibits and schedules to this Agreement are
hereby incorporated into this Agreement as if fully set forth herein.

 

7.6       Expenses. Except as otherwise provided in this Agreement, the Parties
will pay their respective expenses incurred in connection with the preparation,
execution, and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

7.7       Survival. All representations, warranties, covenants, and agreements
made by the Parties in the Agreement will survive the execution and closing of
the transactions contemplated hereby. All provisions which by their nature are
meant to survive closing shall survive closing for the applicable statute of
limitations.

 

 -8- 

 

 

EXECUTION VERSION

 

7.8       Notices, Etc. All notices, requests, consents, approvals, or
authorizations in connection with this Agreement: (a) must be given in writing;
and (b) will be deemed given as of (i) the day they are delivered on paper by a
globally recognized express delivery service (such as FedEx Express, DHL, or
UPS), addressed as set forth below, or (ii) if delivery is unsuccessful, the
first date such delivery is attempted or refused:

 

If to Lani Pixels: Lani Pixels A/S   Smedevej 5  

DK-7190 Billund

Denmark

    If to Ominto: Ominto, Inc.   ATTN: Raoul Quijada   1515 S. Federal Highway,
Suite 307   Boca Raton, FL 33432     With a copy to: K&L Gates LLP   ATTN:
Clayton Parker   200 South Biscayne Blvd., Suite 3900
Miami, FL 33131

 

Such addresses may be changed, from time to time, by means of a written notice
delivered by the Party seeking to change such address in the manner provided for
in this Section 7.8.

 

7.9       Service of Process. Each Party which does not have an address in the
United States shall appoint an agent for service of process in the United States
and shall provide to the other Party the name and address of such agent upon
execution of this Agreement.

 

7.10.    Assignment. This Agreement may not be assigned by either Party without
the prior written consent of the other Party.

 

7.11     Invalidity. The invalidity or unenforceability of any term or provision
of this Agreement or the application of such term or provision to any person or
circumstance will not impair or affect the remainder of this Agreement or its
application to other persons and circumstances, and the remaining terms and
provisions will remain in full force and effect, so long as the economic or
legal substance of the transactions provided for in this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties further agree to use good faith efforts to replace such
void and unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the original intent of the
Parties in order that the transactions provided for in this Agreement are
consummated as originally contemplated to the fullest extent possible.

 

 -9- 

 

 

EXECUTION VERSION

 

7.12       Counterparts. This Agreement may be signed in counterparts, each of
which will be deemed an original and all of which will together constitute one
agreement. Delivery of an executed signature page to this Agreement by a Party
by electronic transmission, including fax or email, will be as effective as
delivery of a manually executed copy of the Agreement by such Party.

 

7.13       Indemnification. From and after the Closing Date, each Party (for
purposes of this Section 7.13, the “Indemnifying Party”) shall indemnify and
hold harmless the other Party (for purposes of this Section 7.13, the
“Indemnified Party”) from and against any and all losses, claims, damages,
liabilities, penalties, judgments, suits, costs and expenses (including
reasonable legal fees and disbursements, which shall be reimbursed periodically
as incurred) that are suffered or incurred by the Indemnified Party arising out
of, resulting from, or relating to any of the following matters:

 

(a)    the inaccuracy of any representation or warranty made by the Indemnifying
Party in this Agreement;

 

(b)    the inaccuracy of any information provided by the Indemnifying Party as
part of the due diligence process;

 

(c)    the failure by the Indemnifying Party to perform any covenant or
agreement made by the Indemnifying Party in this Agreement; and

 

(d)   the breach of any provision of this Agreement by the Indemnifying Party.

 

Signature Page Follows

 

 -10- 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first above written.

 

LANI PIXELS A/S       By: /s/ Kim Pagel   Print Name: KIM PAGEL   Title:
CEO/CREATIVE DIRECTOR  

 

OMINTO, INC.       By: /s/ Michael Hansen   Print Name: MICHAEL HANSEN   Title:
CEO  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Share Exchange Agreement

 

 

 



 

